DETAILED ACTION
This is the first Office action on the merits of Application No. 17/071,426. Claims 37-72 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 56-59 and 61-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2022.
The traversal is on the ground(s) that searches for each species would overlap and no additional search burden  This is not found persuasive because this amounts to a general allegation without specifically pointing out how they overlap. While there is some overlap in the invention as there are generic claims, the species identified have mutually exclusive characteristics that may not be found in the same piece of art which means further text searching and classification searching to find the new piece of art. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 has been considered by the examiner.    

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: selector-lever axis of rotation 3a (e.g. page 21 of the specification and claim 37), transmission housing wall 18 (e.g. page 48 of the specification and claims 48-49), oil pan wall 19 (e.g. page 48 of the specification and claim 49), and transmission housing 20 (e.g. claims 69-70). 
The drawings are objected to because in Fig. 4, the label “F_ein_not” should be changed to –P_ein_not— to keep the same nomenclature as page 48 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 42, 43, 44, the phrases “the first emergency control position” (claim 42, line 3), “the basic control position” (claim 43, line 2), and “the first emergency control position (Not_1) and in the second emergency control position (Not_2)” renders the claim indefinite because there are antecedent issues and this is the first time these positions have been recited. It is unclear whether the applicant intended the dependency to be based on claim 38 or newly introduce these elements. As claim 38 defines the positions, it will be interpreted claims 42-44 are dependent on claim 38.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 37, 47-49, 52-53, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US Patent Publication 20200248806, cited on the IDS dated 10/15/2020) in view of Schmidt (German Document DE102010043262, cited on the IDS dated 10/15/2020, translation attached to PTO-892).
Regarding claim 37, Klein discloses a parking lock for an automatic transmission in a motor vehicle (e.g. paragraph [0003]), comprising: a parking interlock gear (Fig. 2, parking interlock gear 1) connected to a transmission shaft (paragraph [0040]), the parking interlock gear comprising a locking toothing with tooth spaces (Fig. 2); a locking pawl (Fig. 2, locking pawl 2) pivotably mounted on a pawl pin (Fig. 2, pawl pin 3), the locking pawl comprising a ratchet tooth (Fig. 2, ratchet tooth 2a), the ratchet tooth engaging into one of the tooth spaces of the parking interlock gear in an engaged condition of the parking lock in order to interlock the parking interlock gear and the transmission shaft against rotation (e.g. Fig. 2); a selector lever (Fig. 2, selector lever 4) rotatable about a selector-lever axis of rotation in order to specify an engagement position of the parking lock; a connecting bar (Fig. 2, connecting bar 5) comprising an interlocking element (Fig. 2, spring 7) spring-mounted counter to a parking lock disengagement direction (Fig. 3), the interlocking element engaging the ratchet tooth of the locking pawl into the one of the tooth spaces of the parking interlock gear during engagement of the parking lock (Fig. 2), the interlocking element preventing the ratchet tooth of the locking pawl from exiting the one of the tooth spaces of the parking interlock gear in the engaged condition of the parking lock (Fig. 2), an end of the connecting bar facing away from the interlocking element articulatedly connected to the selector lever (Fig. 2); a spring (Fig. 2, spring 9) arranged such that a spring force of the spring acts upon the selector lever in a parking lock engagement direction (paragraph [0047]); a hydraulic actuator (Fig. 2, actuator 10) operable such that a compressive force of the actuator urges the selector lever in the parking lock disengagement direction, the actuator comprising a first piston (Fig. 2, first piston 11) and a second piston (Fig. 2, second piston 12) displaceably arranged, axially one behind the other, on a common longitudinal axis in an actuator housing (Fig. 2), the first piston hydraulically pressurizable to disengage the parking 4lock, the first piston axially displacing the second piston against the spring force of the spring upon pressurization, the second piston mechanically connected to the selector lever such that an axial movement of the second piston rotates the selector lever about the selector-lever axis of rotation and vice versa (e.g. paragraph [0043]); a detent device (Fig. 2, detent device 13) actuatable by an electromagnet (Fig. 2, electromagnet 13a), the detent device operable to mechanically fix the first piston either in a piston position associated with the engaged condition of the parking lock or in a piston position associated with the disengaged condition of the parking lock (e.g. paragraph [0044]); a manually operable emergency disengagement device configured to axially displace the second piston, without the need to activate the electromagnet, in order to release the detent device (Fig. 2, emergency release device 15 and paragraph [0051]).
	Klein does not disclose a manually operable emergency engagement device.
	Schmidt discloses a manually operable emergency engagement device (Fig. 3, 26) configured to mechanically release the detent device from a detent position fixing the first piston such that the first piston is axially displaceable via the spring force of the spring, without the need to activate the electromagnet, in order to release the detent device (paragraphs [0024], “In this case, there is advantageously the possibility of actuating the switch device automatically if an error is present or of switching it over manually by an operator in order to be able to manually activate the full functionality of the device for actuating the locking mechanism”, [0048-0052], “FIG. 3 shows a schematic longitudinal section of the device 1 shown in FIG. 1 , now supplemented by possible further development details, in which it is proposed to expand the device 1 with a mechanically acting emergency release mechanism…”). Schmidt teaches in paragraph [0024] that this has the advantage of manually actuating the locking mechanism
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the manually operable emergency engagement device of Schmidt to be able to manually actuate the locking mechanism.
Regarding claim 47, Klein, as modified by Schmidt, discloses the parking lock of claim 37, wherein the emergency disengagement device and the emergency engagement device are operable independently of each other (Klein when modified with Schmidt would have separate elements to activate the emergency device).
Regarding claim 48, Klein, as modified by Schmidt, discloses the parking lock of claim 37, wherein an actuating element of the emergency disengagement device, which acts upon the second piston of the actuator during emergency disengagement of the parking lock, extends through a transmission housing wall of the automatic transmission, and an actuating element of the emergency engagement device, which acts upon the detent device during the emergency engagement of the parking lock, also extends through the transmission housing wall of the automatic transmission (shown in Klein (Fig. 2) and Schmidt (Fig. 3) and  in order for manual actuation the actuator would have to be accessible outside the housing wall to the user).
Regarding claim 49, Klein, as modified by Schmidt, discloses the parking lock of claim 47, wherein an actuating element of the emergency disengagement device acting upon the second piston during emergency disengagement of the parking lock extends through a transmission housing wall of the automatic transmission (shown in Klein (Fig. 2) and in order for manual actuation the actuator would have to be accessible outside the housing wall to the user), and an actuating element of the emergency engagement device acting upon the detent device during the emergency engagement of the parking lock (Schmidt, e.g. paragraphs [0024] and [0048-0052]).
	Klein, as modified by Schmidt, does not disclose an actuating element the emergency engagement of the parking lock extends through an oil pan wall of the automatic transmission. However, this appears to rearrangement of parts as the oil pan is part of the transmission and easily accessible. Furthermore, the applicant has not shown in the extension through the oil pan in the drawings and thus appears to acknowledge the arrangement is understood by one of ordinary skill in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein, as modified by Schmidt, to incorporate the extension through an oil pan wall, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04(VI)(C) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Regarding claim 52, Klein, as modified by Schmidt, discloses the parking lock of claim 37, wherein the emergency engagement device is configured to mechanically acts upon an armature rod (Schmidt, Fig. 3, armature rod 7) of the electromagnet and, via the armature rod, upon the detent device during emergency engagement of the parking lock.  
Regarding claim 53, Klein, as modified by Schmidt, discloses the parking lock of claim 52, wherein the emergency engagement device is configured to act upon a side of the armature rod facing away from the second piston during the emergency engagement of the parking lock (The modification of Klein adds the emergency engagement device with 26 on a side facing away the second piston).
Regarding claim 71, Klein, as modified by Schmidt, discloses the parking lock of claim 37, wherein the electromagnet is configured such that the electromagnet must be electrically energized in order to release the detent device from the locked position (Klein, paragraph [0052]).

Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US Patent Publication 20200248806, cited on the IDS dated 10/15/2020) and Schmidt (German Document DE102010043262, cited on the IDS dated 10/15/2020, translation attached to PTO-892) in view of Ruhringer (US Patent 7650978, cited on the IDS dated 10/15/2020).
Regarding claim 51, Klein, as modified by Schmidt, discloses the parking lock of claim 37, wherein the emergency engagement device.
	Klein, as modified by Schmidt, does not disclose an emergency interlock compensation spring.
	Ruhringer discloses an emergency interlock compensation spring (Figs. 1-2, e.g. spring mechanism 2), the emergency interlock compensation spring configured to limit travel and/or force during and/or after release of the detent device from a locked position of the detent device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein, as modified by Schmidt to incorporate an emergency interlock compensation spring of Ruhringer for the advantage of dampening the movement.
Regarding claim 54, Klein, as modified by Schmidt, discloses the parking lock of claim 53, wherein the emergency engagement device.
	Klein, as modified by Schmidt, does not disclose a lever for actuating the armature rod.
	Ruhringer comprises a lever (Fig. 1, 24) for actuating the armature rod, the lever articulatedly connected to a housing of the electromagnet, the level comprising two opposite free ends, a first free end of the lever articulatedly connected to the armature rod of the electromagnet, a second free end of the lever comprising a supporting fixture for an actuator of the emergency engagement device (Fig. 1 and column 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein, as modified by Schmidt to incorporate a lever actuation of Ruhringer to have mechanical advantage in the actuation forces applied.
Allowable Subject Matter
Claims 38-41, 45-46, 50, 55, 60, 63-70, 72 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 42-44  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Reasons for allowance, if applicable, will be the provided on a separate communication to the applicant (37 C.F.R 1.103 and MPEP 1302.14).

Conclusion
The prior art made of record in this action or cited in the IDS are deemed the most relevant art. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659